MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                  Nov 20 2018, 9:46 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark Small                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Taylor C. Byrley
                                                        Angela N. Sanchez
                                                        J.T. Whitehead
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gary Glaze,                                             November 20, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1100
        v.                                              Appeal from the Montgomery
                                                        Superior Court
State of Indiana,                                       The Honorable Heather Barajas,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        54D01-1702-F5-339



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1100 | November 20, 2018              Page 1 of 4
[1]   Gary Glaze appeals his conviction for Level 6 Felony Battery Resulting in

      Moderate Bodily Injury,1 arguing that the evidence was insufficient to support

      his conviction. Finding that the evidence was sufficient, we affirm.


[2]   Glaze is an inmate in the Montgomery County Jail who, at the time of the

      incident, was housed in the same pod as Nicholas Summers. Summers was

      eighteen years old and suffered from autism and a learning disability. On

      January 25, 2017, Glaze got angry when he learned that Summers had Kool-

      Aid. Glaze threw Summers’s mattress and told him to leave; Summers said no

      and put his mattress back on his bed. When Summers turned around, Glaze

      started to beat him, hitting his right eye multiple times with a closed fist. Glaze

      told Summers that if Summers reported the incident, Glaze would kill him.


[3]   Deputy Christian Brown received a report that a fight had occurred. When he

      saw Summers, Summers was sobbing; his right eye was bleeding and swollen

      shut, and there was a “pretty good gash” on his right eyelid. Tr. Vol. II p. 46.

      Summers’s injuries included lacerations and fractured bones.


[4]   On February 7, 2017, Glaze was charged with Level 5 felony battery resulting

      in serious bodily injury and Level 6 felony battery resulting in moderate bodily

      injury. On August 8, 2017, Glaze entered into a plea agreement; on November

      1, 2017, the trial court rejected the plea agreement. A jury trial then took place

      on April 3, 2018, after which the jury found Glaze guilty of Level 6 felony




      1
          Ind. Code § 35-42-2-1(e)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1100 | November 20, 2018   Page 2 of 4
      battery resulting in moderate bodily injury but not guilty of Level 5 felony

      battery resulting in serious bodily injury. Glaze admitted to being an habitual

      offender. During a May 1, 2018, sentencing hearing, the trial court sentenced

      Glaze to two years for his battery conviction and enhanced the sentence by four

      years for his status as an habitual offender, for an aggregate term of six years.

      Glaze now appeals.


[5]   Glaze’s sole argument on appeal is that the evidence is insufficient to support

      his conviction. Specifically, he contends that Summers’s uncorroborated

      testimony was the only evidence that supported his conviction, thereby leaving

      open to reasonable doubt the identity of the assailant. When reviewing the

      sufficiency of the evidence to support a conviction, we must consider only the

      probative evidence and reasonable inferences supporting the conviction and will

      neither assess witness credibility nor reweigh the evidence. Drane v. State, 867

      N.E.2d 144, 146 (Ind. 2007). We will affirm unless no reasonable factfinder

      could find the elements of the crime proved beyond a reasonable doubt. Id.

      The uncorroborated testimony of one witness may be sufficient by itself to

      sustain a conviction on appeal. Toney v. State, 715 N.E.2d 367, 369 (Ind. 1999).


[6]   To convict Glaze of Level 6 felony battery resulting in moderate bodily injury,

      the State was required to prove beyond a reasonable doubt that Glaze

      knowingly or intentionally touched Summers in a rude, insolent, or angry

      manner that resulted in moderate bodily injury to Summers. I.C. § 35-42-2-

      1(e)(1).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1100 | November 20, 2018   Page 3 of 4
[7]   Summers testified that Glaze beat him up and caused his injuries. Specifically,

      he testified that Glaze was angry and shouted at him when Glaze discovered

      that Summers had Kool-Aid, that Glaze threw Summers’s mattress around, and

      that Glaze called him names and told him to leave the cell. Summers stated

      that Glaze then hit his right eye multiple times with a closed fist. He positively

      identified Glaze as his assailant in a written statement shortly after he was

      discharged from the hospital. Summers’s testimony alone was sufficient to

      satisfy the elements of the charge that the State was required to prove and to

      establish the identity of the assailant. Glaze’s attempt to cast doubt on the

      identity of Summers’s assailant is an attempt to reweigh the evidence and assess

      the credibility of the witnesses, which we may not do. The evidence was

      sufficient to support the conviction.


[8]   The judgment of the trial court is affirmed.


      May, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1100 | November 20, 2018   Page 4 of 4